DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17, 18, 21, and 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirst et al. (U.S. Patent Application Publication Number 2015/0268082; hereinafter referred to as Kirst). Kirst discloses that the measuring system comprises: a vibration element for guiding flowing medium and having a lumen; and a vibration element, which is adapted to be contacted, at least at times, by a part of the medium. Additionally, the measuring system includes at least two oscillation exciters for exciting resonant oscillations of the respective vibration elements, two mutually spaced oscillation sensors for registering vibrations of the vibration element, each of which generates an oscillatory signal dependent on vibrations of the vibration element, as well as at least one oscillation sensor for registering vibrations of the vibration element and generating, dependent on vibrations of the vibration element, an oscillatory signal, which has a signal frequency corresponding to a resonant frequency, of the vibration element. Moreover, the measuring system also comprises a measuring and operating electronics, which based on a phase difference, existing between the oscillation signals and based on the signal frequency of the oscillation signal generates a measured value representing the volume flow rate, respectively the volume flow (Please see the abstract). 
With respect to claim 12, Kirst discloses and illustrates a Coriolis mass flowmeter (see paragraph [0002]), comprising: a measuring transducer (see paragraph [0002]) including: at least one measuring tube (21), wherein the measuring tube is configured to convey a fluid medium to be measured flowing at least at times and during such to be caused to vibrate (see at least paragraph [0005]); an exciter mechanism (an oscillation exciter is disclosed), wherein the exciter mechanism is configured to convert electrical power supplied thereto into mechanical power effecting forced mechanical oscillations of the at least one measuring tube (see at least paragraph [0058] where exciter E1 is disclosed to be electrically connected to the measuring and operating electronics); and a sensor arrangement (see at least paragraph [0006]) , wherein the sensor arrangement is configured to register mechanical oscillations of the at least one measuring tube and to provide a first oscillation measuring signal representing, at least in part, oscillatory movements of the at least one measuring tube (please see at least paragraph [0014] which discloses a first oscillator generating a first signal) and to provide at least a second oscillation measuring signal representing, at least in part, oscillatory movements of the at least one measuring tube (please see at least paragraph [0014] which discloses a second oscillator generating a second signal) such that the first and second oscillation measuring signals follow a change of a mass flow rate of the medium conveyed in the at least one measuring tube (see at least paragraph [0015] which discloses a mass flow rate measured) with a change of a phase difference between a phase angle of the first oscillation measuring signal and a phase angle of the second oscillation measuring signal (see a least paragraph [0014] which discloses a phase difference between the first and second oscillatory signals); and an electronic transmitter circuit including at least one microprocessor measuring and control electronics and drive electronics (see at least paragraph [0057], which discloses a microprocessor and operation electronics, such as a transmitter), wherein the transmitter circuit is electrically coupled with the exciter mechanism and the sensor arrangement (see at least paragraph [0058] the exciter E1), and wherein the drive electronics is electrically connected to the measuring and control electronics and driven by the measuring and control electronics, wherein the drive electronics is electrically connected with the exciter mechanism and is configured: in a first operating mode, to generate an electrical driver signal and therewith to supply electrical power to the exciter mechanism such that the at least one measuring tube executes forced mechanical oscillations having at least one wanted frequency at an oscillation frequency predetermined by the electrical driver signal (see at least paragraph [0088] that discloses a first mode); and in a subsequent second operating mode, to cease generating the electrical driver signal such that no electrical power is supplied by the drive electronics to the exciter mechanism (see paragraph [0088] that discloses a second subsequent mode wherein there is no driver signal), wherein the measuring and control electronics is electrically coupled with the sensor arrangement (see at least paragraph[0058] which discloses the measuring and operating electronics (ME) are attached to exciters E! and E2 and oscillation sensors S1 and S2), wherein the transmitter circuit is configured to switch the drive electronics from the first operating mode to the second operating mode such that, in the second operating mode, the at least one measuring tube subsequently executes free, damped oscillations (see paragraph [0088] that discloses a second subsequent mode wherein there is no driver signal, thus any oscillations would be free and damped), at least during a measurement interval lasting more than a reciprocal of the wanted frequency and/or longer than 10 milliseconds period (see at least paragraph [0005] which talks about the wanted mode and at least paragraph [0014] mentions a measurement interval), and wherein the measuring and control electronics is configured to receive and to evaluate the first and second oscillation measuring signals during the measurement interval period and to generate measured values representing the mass flow rate based on the phase difference between the phase angle of the first oscillation measuring signal and the phase angle of the second oscillation measuring signal (in at least the abstract, it’s  disclosed that finding the mass flow rate is at least based on the phase difference).
With respect to claim 13, the flowmeter of claim 12, wherein the at least one wanted frequency in the first operating mode is at an oscillation frequency corresponding to a resonant frequency of the measuring transducer is disclosed in at least paragraph [0007]. 
With respect to claim 14, the flowmeter of claim 12, wherein the sensor arrangement includes: an electrodynamic first oscillation sensor (see paragraph [0059] and sensor S1) configured to register mechanical oscillations of the at least one measuring tube and to provide the first oscillation measuring signal; and an electrodynamic second oscillation sensor (see paragraph [0059] and sensor S1) configured to register mechanical oscillations of the at least one measuring tube and to provide the second oscillation measuring signal is disclosed.
With respect to claim 15, the flowmeter of claim 14, wherein the first oscillation sensor is disposed at an inlet side of the at least one measuring tube, and the second oscillation sensor is disposed at an outlet side of the at least one measuring tube is disclosed in at least paragraph [0003].
With respect to claim 17, the flowmeter of claim 12, wherein the exciter mechanism includes an electrodynamic first oscillation exciter (E1) configured to excite oscillations of the at least one measuring tube as disclosed in paragraph [0058].
With respect to claim 18, the flowmeter of claim 12, wherein the measuring and control electronics includes a first analog-to-digital transducer for the first oscillation measuring signal and a second analog-to-digital transducer for the second oscillation measuring signal (see at least paragraph [0057] which discloses the use of at least one digital signal processor (DSP), thus the use of a DSP for each measuring signal would be deemed to be disclosed). 
With respect to claim 21, the flowmeter of claim 12, wherein the measuring and control electronics is configured to affect a switching of the drive electronics from the first operating mode to the second operating mode based on a control signal placed on the transmitter circuit is disclosed at least in paragraph [0088] as a signal d1 is disclosed to switch from one mode to another.
With respect to claim 24, the flowmeter of claim 12, wherein the transmitter circuit is configured to affect a switching of the drive electronics from the first operating mode to the second operating mode as a function of time is disclosed in paragraph [0088].
With respect to claim 25, the flowmeter of claim 24, wherein the switching of the drive electronics from the first operating mode to the second operating mode occurs cyclically and/or such that the drive electronics is operated predominantly in the first operating mode and/or such that the drive electronics is operated in the first operating mode at least as long as operated in the second operating mode is disclosed in paragraph [0088]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirst.
With respect to claim 16, the only oscillation sensors mention are the first and second sensors, so while Kirst does not explicitly state that there are no other oscillation sensors, there’s nothing saying there are other sensors and definitely not other sensors deemed to be relevant enough to mention. 
With respect to claim 28, while the specific measurement period is not explicitly disclosed, 10 milliseconds is a very short period of time and the reciprocal of the wanted frequency would be a short period of time and one of ordinary skill in the art would be motivated to utilize an appropriate measurement period to obtain the results desired. 
Claim(s) 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirst as applied to claim 12 above, and further in view of Drahm et al. (U.S. Patent Application Publication Number 2012/0123705; hereinafter referred to as Drahm). Drahm discloses a measuring system comprises: a measuring transducer; transmitter electronics; at least one measuring tube; and at least one oscillation exciter. The transmitter electronics delivers a driver signal for the at least one oscillation exciter, and for feeding electrical, excitation power into the at least one oscillation exciter. The driver signal, has a sinusoidal signal component which corresponds to an instantaneous eigenfrequency, and in which the at least one measuring tube can execute, or executes, eigenoscillations about a resting position. The eigenoscillations have an oscillation node and in the region of the wanted, oscillatory length exactly one oscillatory antinode. The driver signal has, a sinusoidal signal component with a signal frequency, which deviates from each instantaneous eigenfrequency of each natural mode of oscillation of the at least one measuring tube, in each case, by more than 1 Hz and/or by more than 1% of said eigenfrequency (Please see the abstract). Both Kirst and Drahm are related to Coriolis measurement devices.
With respect to claims 19, 20, 22, and 23, the Kirst reference makes no mention of whether or not the medium is inhomogeneous or not.  However, Drahm discloses at least in paragraph [0003] that the medium can be characterized from at least one measured variable.  Therefore, the measuring system of Kirst would be capable of characterizing the medium measured sing similar principals as those disclosed in Drahm. One of ordinary skill in the art would be motivated to use the teachings of Drahm with he system of Kirst since both are Coriolis measurement systems and the characterization of the medium provides a more complete measurement of the medium.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 4, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855